PROB 35                                                                        Report and Order Terminating Supervision
(Reg 3/93)                                                                              Prior to Original Expiration Date



                             UNITED ST.ATES DISTRICT COURT
                                         FOR THE
                           EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                   v.                                         Crim. No. 5:ll-CR-238-2D

WANDA JEAN DIXON

        On March 22, 2018, the above named was released from prison and commenced a term of supervised
release for a period of 60 months. The offender has complied with the rules and regulations of supervised
release and is no longer in need of supervision. It is accordingly recommended that the offender be
discharged from supervision.

                                                      I declare under penalty of perjury that the foregoing
                                                      is true and correct.


                                                     /s/ Van R .. Freeman, Jr.
                                                     Van R. Freeman, Jr.
                                                     Deputy Chief U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone: 910-354-2542
                                                     Executed On: November 16, 2020


                                          ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.

         Dated this -~l__.1__ day of   No'\lo !Mah.A'\        , 2020.



                                                      "4--k.vo"
                                                         James C. Dever III
                                                             U.S. District Judge




              Case 5:11-cr-00238-D Document 275 Filed 11/17/20 Page 1 of 1
